Filed 3/30/22 In re K.O. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 In re K.O. et al., Persons                                    B312286
 Coming Under the Juvenile                                     (Los Angeles County
 Court Law.                                                    Super. Ct. No.
                                                               20CCJP06802A-B)


 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 S.A.,

           Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County. Sherri Sobel, Judge Pro Tempore, and Linda L. Sun,
Judge. Affirmed.
      Suzanne Davidson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jane E. Kwon, Principal Deputy
County Counsel, for Plaintiff and Respondent.
          __________________________________________

       In this juvenile dependency appeal, S.A. (mother)
challenges the juvenile court’s jurisdictional findings, removal
order, and limitation of her educational rights as to her 14-year-
old twin children. Relying on our Supreme Court’s decision in In
re I.C. (2018) 4 Cal.5th 869 (I.C.), mother claims her children are
truth-incompetent. She argues, therefore, the juvenile court
erred in making its jurisdictional findings because the court
relied “almost solely” on her children’s statements of physical
abuse without considering whether those statements
demonstrated special indicia of reliability. Because we disagree
with mother’s characterization of her children as truth-
incompetent, her I.C. argument fails. Moreover, her children’s
statements are supported by other evidence in the record. Thus,
we affirm the court’s jurisdictional findings.
       Mother also claims the juvenile court committed reversible
error when it removed her children from her physical custody
without considering whether reasonable efforts had been made to
avoid removal. We agree the juvenile court erred by not
considering reasonable efforts, however, we conclude it was not
reversible error. Therefore, we also affirm the removal order.
       Finally, mother argues the juvenile court erred when, at
the detention hearing, it sua sponte removed her educational
rights as to her children. As discussed below, under the




                                 2
circumstances at the time the court made its order, we find no
abuse of discretion and affirm.
                         BACKGROUND
1.    The Family
      Mother and her ex-wife Elizabeth O. are the parents of
twin children, a boy (son) and a girl (daughter) (collectively
children), who were 14 years old when these proceedings began.
Mother and Elizabeth legally separated in 2016. As part of their
separation, mother and Elizabeth stipulated mother would have
primary care and custody of the children and Elizabeth would
have visitation rights. Elizabeth now lives in Illinois and, until
recently, had not stayed in contact with the children. Mother and
the children previously had lived in Santa Barbara County,
however, when the underlying proceedings began, mother and
children were staying in the Los Angeles area visiting relatives.
Mother did not have a permanent address and planned to
relocate to Los Angeles County.
2.    Events Preceding Petition
      In December 2020, the Los Angeles County Department of
Children and Family Services (Department) received a referral
regarding the children. The referral was generated after police
responded to a domestic dispute at the home of mother’s sister
(aunt) and her husband (uncle). At the time, mother and the
children were staying at a hotel in the area for the holidays.
Mother had allowed the children and their dog to go out with
aunt earlier in the day. After the children had been away longer
than mother expected, mother called the police and reported aunt
had kidnapped the children. Mother told the police aunt “is bossy
and controlling and did not return her children.”




                                3
       The police also spoke with the children and aunt. Daughter
told the police that, earlier in the day, while mother was sleeping
in one bedroom of their three-bedroom hotel room, daughter
noticed the family dog had urinated and defecated in the living
room area. Although daughter tried to clean up the dog’s mess
without waking mother, daughter turned on a light which woke
up mother. Mother yelled at daughter, called her names, grabbed
her by the head, and threw her against a wall. Daughter asked
mother to stop. Eventually, daughter went to her bedroom until
aunt arrived a few hours later. Daughter did not have any
bruising or swelling from the incident.
       The police also spoke with son. He told the police mother
“had been in and out of sleep for the past three days.” He said
mother made him and daughter sleep when she sleeps, regardless
of the time. In the past, mother had been verbally upset with the
children if they turned on lights or wrote in journals when she
slept. On that particular day, son said he was not in the same
room with daughter when mother threw her against a wall but he
heard mother yelling at daughter for turning on a light. Son
heard mother call daughter disparaging names and daughter cry
out “ ‘No, No, No,’ ” after which son heard “what sounded like a
body being slammed up against a wall.” Later, daughter told son
mother had “grabbed her by the head and threw her against a
wall.” Son also reported that, two weeks earlier, mother was mad
and punched him in his left thigh. The officer saw “small
bruising” on son’s left thigh. Son explained he often pretended to
be asleep so mother would not yell at or hit him.
       The police also spoke with aunt. Although aunt did not see
mother physically harm either child, she heard mother yelling at
them from outside the hotel room earlier that day when aunt




                                4
went to visit them. Mother told aunt she was upset with the
children but did not specify why. Aunt offered to take the
children and the dog out, to which mother agreed. While the
children were with aunt, son explained mother was upset with
them because daughter had turned on a light. Aunt asked if
mother had ever physically hurt them. Son stated mother had
hit him in the past and hit daughter that morning.
       Based on the police investigation, an officer referred the
family to the Department. The next day, a Department social
worker spoke with the children, who had stayed at aunt’s home.
Daughter told the social worker that, the day before, the family
dog “had barfed on the rug at the hotel and she needed to turn on
the light to see and that is when the mother grabbed her by the
head and pulled her hair.” Daughter said “mother pushed her
body against the wall and told her she was stupid.” Daughter
had no marks or bruises following the incident. In addition,
daughter told the social worker this was not the first time mother
had been physical with her and son. Daughter said mother had
hit them many times in the past including punching daughter’s
right shoulder “a while back” and, a couple of weeks earlier,
threw a dish at daughter. Daughter stated she did not feel safe
with mother especially since mother knew daughter and son were
“talking to authorities.” Daughter wanted mother to get
psychological help.
       The social worker also spoke with son, who described the
events of the previous day. Son said he had been in a separate
room at the hotel when he heard daughter saying, “ ‘No, No,
No.’ ” Although son did not see mother’s interaction with
daughter, he heard daughter “hit a wall.” Like daughter, son
reported mother had been physically and verbally abusive with




                                5
them for years. When asked by the social worker about visible
marks on his left knee, son said mother had punched him three to
four weeks earlier. Son also reported previous bruising on his
right arm after mother had pushed him against a concrete wall.
Son did not want to return to mother’s care. He said he would
return to her care after she received “mental help.”
       Aunt also spoke with the social worker. Aunt explained she
and uncle support mother financially and, until recently, she had
not seen mother or the children for seven years. A few days
earlier, however, mother had called aunt in hysterics, saying “she
could not take it any longer.” Aunt and uncle then paid for
mother and the children to stay at the hotel nearby. Aunt had
never seen mother hit the children but explained the day before
she had heard mother verbally abuse the children. Aunt said
mother “has been demonstrating rage and she does drink
alcohol.” Aunt also noted mother’s former wife had been abusive.
       The social worker spoke with mother at the hotel. Mother
said she was a survivor of domestic violence and had almost been
killed in a hotel while daughter watched. Mother said her former
wife had been abusive. Mother denied hitting the children and
did not know why they had bruises. She said she had “grabbed
her daughter by the jacket to clean the litter box” and thought
son’s leg might have bruised after “crossing his legs with his
laptop.” Mother denied substance abuse or alcohol use.
       A few days later, another Department social worker spoke
with the children individually. Son reiterated that mother had
been verbally and physically aggressive with him and daughter
for years. He noted the bruises he had on his leg after mother
punched him a few weeks earlier and said other times mother
threw dishes at him and daughter. Son “was adamant in not




                                6
wanting to return to the mother’s care until the mother receives
the help that she needs.” Son remembered earlier investigations
by social workers, stating “[b]ack then we lied for our mom”
partly because she told them to and partly because he was scared
of her.
       Daughter expressed relief at being away from mother,
stating she felt she had a “ ‘voice’ ” and could speak up. Daughter
restated that mother had been verbally abusive toward her and
son. Like son, daughter was “adamant that she did not want to
return to the mother’s care until the mother is ‘better.’ ” The
social worker noted the children “presented as mature and well
spoken.”
       Aunt also spoke with the social worker. She said she and
her parents (the maternal grandparents) had experienced
mother’s rage but she had been unaware the children also had
experienced it. Aunt did not know if mother’s behavior was due
to drugs or to mental health issues.
3.     Petition and Detention
       On December 29, 2020, the Department filed a Welfare and
Institutions Code section 300 petition on behalf of the children
(petition).1 The petition alleged six counts, three of which
addressed mother’s alleged physical abuse of son and three of
which addressed mother’s alleged physical abuse of daughter.
The counts were brought under subdivisions (a), (b), and (j) of
section 300.
       At the detention hearing held a couple of days later, the
juvenile court ordered the children detained from mother. The



      1 Undesignated statutory references are to the Welfare and
Institutions Code.




                                 7
children remained placed with aunt and uncle.2 The court
ordered the Department to provide family reunification services
to mother and the children, ordered mother “to participate in
anger management and parenting,” and ordered monitored
visitation.
       At the hearing, counsel for the children noted mother had
the children’s school computers and was unsure whether she
would return them to the children. Counsel requested that the
Department “ensure that [the children] have adequate and
appropriate technology for distant learning which resumes [in
one week].” Following counsel’s request, the juvenile court
ordered the Department to “go to the mother’s home and retrieve
the chrome books for the children” and if there were difficulties in
doing so, the Department was to alert the court. The juvenile
court also ordered sua sponte, “The aunt and uncle retain their
rights to make educational, regional center and medical decisions
for the children. I am removing that right from the mother at
this time even if it is just for the next 90 days until we come
back.” Counsel for mother objected to the court’s order removing
her educational rights.
4.     Further Investigation
       Prior to adjudication, the Department continued its
investigation.
       a.    Previous Referrals
       The Department reported six previous child welfare
referrals related to the family between the years 2015 and 2020.


      2 Prior to the detention hearing, and in light of the
children’s fear of returning to mother and allegations of physical
abuse, the Department had detained the children “with
exigency.”




                                 8
The referrals concerned mother’s alleged substance abuse
(alcohol, methamphetamine), mental health issues (bipolar
disorder, anxiety, panic attacks, depression), neglect of the
children, and sometimes aggressive behavior. Each referral was
deemed unfounded.
      b.      Son
      The day after the December 2020 incident at the hotel, son
underwent a forensic medical exam for “suspected child physical
abuse and neglect.” The resulting medical report noted “Faint
bruises on the left anterior thigh and left knee. Child disclosed
that mom punched him about two weeks ago. [¶] No other marks
or bruises noted today. [¶] Child disclosed that mom punches
him, kicks him, hits him with power cable. Disclosed fear of
mom.” Son told the examiner, “ ‘Sometimes I don’t like living
with my mom, I’m scared of her all the time. She is irrationally
angry for dumb reasons that a normal person wouldn’t be angry
about. . . . She hits us with her fists, elbows, kicks. She whipped
us with a power cord. One or two days ago she punched
[daughter] and slammed her against the wall. She punched me
on my left leg and knee two weeks ago, I still have the bruise.’ ”
      In late February 2021, a Department social worker
interviewed son. Son told the social worker mother’s physical
abuse began when he and daughter were seven or eight years old.
Son indicated mother hit him many times on different parts of his
body over several years. He could not remember details of
particular instances of the physical abuse because it happened so
often. For example, although son said mother punched him and
caused the recent bruising on his leg, he could not remember
when that punch occurred. Similarly, son indicated mother
threw plates and other items “ ‘on a regular basis.’ ” Many times,




                                9
when mother threw a plate, it hit son before shattering on the
floor. Son also discussed an incident described in the petition
when mother pushed him into a concrete wall, injuring his arm.
Son clarified that incident did not cause bruising to his arm (as
alleged in the petition), rather it caused cuts and scrapes on his
arm. He said he was scared of mother.
       Son described the December 2020 hotel incident between
mother and daughter. Son explained he had not witnessed the
incident because he was in a different room. He said he heard
the impact of daughter hitting a door in their hotel room. He
said, on previous occasions, he had witnessed mother punch
daughter.
       c.    Daughter
       After the December 2020 hotel incident, daughter did not
have any bruising or marks and, therefore, unlike son, she did
not undergo a forensic medical examination.
       In late February 2021, a Department social worker spoke
with daughter. Daughter told the social worker the allegations in
the petition were accurate. She described one time when mother
punched her shoulder, giving her a “ ‘huge bruise.’ ” She said
mother “ ‘grabbed me and slammed me against the wall. She hit
me on my shoulder. She got me by the top of my head and
pushed me to the hallway. She was like trying to pull my shirt
up and was this close to my face screaming at me.’ ” Daughter
also told the social worker mother threw plates and other objects
at her and son.
       Daughter said she had seen mother punch, hit, and push
son. Daughter said, “ ‘Some things, I was probably in another
room and maybe heard it, but didn’t see it. I don’t remember, but
I’m going to believe my brother. And always after, if I heard or




                               10
[son] heard, we would check in on each other. But we didn’t
discuss what happened.’ ” She noted “ ‘the last seven years have
been a blur. It’s hard to remember everything.’ ” She stated she
and son had never before told social workers about mother’s
abuse.
      Daughter was angry with mother for saying daughter and
son were lying about mother’s abusive conduct. Daughter
believed mother did not “pay a lot of attention to her kids.”
Daughter noted, “I’ve struggled awhile since 2019. I’m scared of
dying but I think about it a lot. She doesn’t know I cried every
day, because she wasn’t feeding us, she didn’t know I was
starving myself and crying every day. I still do cry pretty much
every day. I do have bad thoughts about hurting myself, about
what I eat.” Daughter said she has a good relationship with her
therapist and talks with her therapist about these thoughts. In
February 2021, daughter’s therapist submitted a letter for the
court, stating she had been treating daughter for one month. The
therapist reported she and daughter currently were focusing on
“the effects of trauma including symptoms of depression and
anxiety, body dysmorphia and disordered eating behaviors.”
      d.     Mother
      The social worker also interviewed mother. Mother
adamantly denied the allegations in the petition. She said the
children’s stories did not make sense, son was lying, and
daughter was “corroborating the story” to protect son. Mother
denied hitting or striking the children or pushing them into
walls. She noted she had seen bruises on son’s legs months
earlier and wondered how he got them. She thought he may have
gotten them from “sitting Indian style with his laptop because he
has restless leg syndrome” or perhaps during his sleep by hitting




                               11
his legs on his bed frame. Although mother also denied throwing
objects at the children, she stated she had thrown things when
she was “very mad.” She said, “I have thrown [son’s] Xbox out
the back door, I’ve thrown their phone and my phone off a 2nd
story, I threw [son’s] iPod out the car window one time. . . . I
have thrown a plate, but I have never, ever, ever aimed anything
at my children.”
       Mother did not believe the children were scared of her. She
said son was mad at her because she left Elizabeth. Mother told
the social worker Elizabeth “was abusive during their
relationship, and the police were called many times.” Mother
said daughter (but not son) had witnessed that abuse. Mother
reported she no longer disciplined the children. Instead, she said
“we had conversations. They could be tough conversations.” She
could remember spanking daughter one time, when she was three
or four years old.
       Mother described the children as “so secure in their safety
with me. I would never let anything happen to them. I would
never let any physical harm or danger come anywhere near them
and they would both say that I’m a mama bear and nobody is
going to get in our space.” Nonetheless, mother admitted she
needed help, “We’re all hurting much more than I thought from
the divorce and lack of support. I did the best I could.”
       e.    Elizabeth
       Elizabeth told the social worker she had never seen mother
physically abuse the children. However, Elizabeth stated mother
physically abused her when they were together. As to allegations
in the petition, Elizabeth said, “It was hard to hear and I’m not
surprised because I was a recipient of that (abuse) and I didn’t
report it.”




                               12
      Elizabeth reported that, after their separation, mother
made it very difficult for Elizabeth to see the children. Elizabeth
said mother “antagoniz[ed] her and [made] false accusations of
domestic violence against her.” Elizabeth lost contact with the
children and eventually moved to Illinois. Recently, however,
Elizabeth had telephone contact with the children and was happy
to be back in their lives. She told the social worker, “if the
children were not being cared for by relatives, and needed her,
she would do what she needed to provide for them. However, she
recognizes that she has not had a relationship with the children
in sometime and does not want to uproot them from California,
which is where they’re from.”
      f.     Aunt
      The social worker also spoke with aunt, with whom the
children had been placed. Aunt said, “Stories are coming out
every day of different abuse going on. They were so scared.”
      Aunt was present when son had his forensic medical
examination. She told the examiner she believed mother had
mental health issues. Aunt also said mother “has a history of
drug and alcohol use.” According to aunt, after mother and
Elizabeth divorced, mother could not afford a home. Her father,
the children’s grandfather (grandfather), paid for the various
hotels where mother and the children stayed. However, at some
point mother stole from grandfather and he stopped supporting
her financially. As a result, aunt began financially supporting
mother. Aunt also discussed the incident at the hotel, stating
“When I went to the motel my sister was screaming at the kids
and cursing at them because she couldn’t sleep. She always had
trouble sleeping or sleeping too much. She wants all the lights
turned off when she sleeps. When we went to my car, [the




                                13
children] started crying and told me mom punched both of them,
pulled [daughter’s] hair. One time she hit both of them with an
electric cord.”
       g.    Multidisciplinary Assessment
       A few times during February 2021, as part of the family’s
multidisciplinary assessment, another social worker interviewed
the children. Both children said mother physically abused them
for many years. They both “worrie[d] about [their] mother’s
wellbeing, because [they] cannot understand why [their] mother
is so angry and reacts so violently for no apparent reason.” The
social worker reported the children were “oriented in time, person
and place and [their] memory is intact,” they understood the
consequences of not following rules, and their “current
developmental functioning is on target for [their] age group.”
       As to daughter, the social worker noted she “shared
memories about her mother’s negative and aggressive temper.”
Daughter expressed a daily fear that mother would kidnap her
and son “to continue the abuse.” Daughter also suffered from an
eating disorder related to mother frequently telling daughter she
was fat. At the time of the interview, daughter did not believe
mother had changed, stating “ ‘[s]he will not get better if she is
not forced to receive help.’ ” Daughter said, “ ‘I want my mother
to receive Mental Health, get better, stop her aggressive behavior
and abuse. I’m not sure if I can ever forgive her for what she did
to me.’ ” As to son, the social worker reported son did not want
contact with mother “until she gets treatment and modifies her
parental style.” He did not want to visit with mother and only
did so because it was court-ordered.




                               14
       h.     Visits
       Between February and mid-March 2021, 12 visits were
scheduled for mother and children. Mother cancelled four of
those visits and was over one hour late for one. Another visit was
cancelled because mother was running almost one hour late. The
children cancelled the last visit, and son did not attend two of the
visits. Although each visit was scheduled for two or three hours,
the six visits that took place lasted approximately 30 to 45
minutes. The children were upset with mother during and after
their visits in part because mother did not appear to take any
responsibility for the family’s current circumstances, was not
addressing her mental health, continued to be demanding of the
children, and made them feel sad. Son expressed frustration
with mother, stating “ ‘Every time we’re on these visits, she
denies everything. We don’t know if she’s improving. We can’t
even get an apology from her.’ ”
       In a March 2021 last minute information for the court, the
Department stated, “Visitation between the mother and minors
has posed several concerns and is evidently affecting the minors
negatively, so much so that the minor [son] has stopped
attending the visits altogether and the minors both constantly
worry about returning to their mother’s care and whether she is
making any progress. The minors have stated that their worries
and fears are due to the mother’s past abuse and her behavior
and confrontation during visitation, which suggests that she has
not taken accountability and will not make any changes.”
       i.     Department Assessment
       In its jurisdiction and disposition report, the Department
summarized its findings in part as follows: “Although [mother]
denies that she has ever physically abused her children, and most




                                15
of the minors’ reports of physical abuse occurred years ago, it is
absolutely clear that the minors do not want to return to their
mother’s care. The minors, specifically [son], reported many
accounts, details, and examples of what he describes as his
mother’s physical abuse, emotional abuse, and neglect. Both
minors have stated on many occasions, and to various parties (i.e.
continuing services CSW, dependency investigator, caregiver)
that they are afraid of their mother, and do not want to return to
her care.”
5.      Jurisdiction and Disposition
        A combined adjudication and disposition hearing was held
on March 12, 2021, before a different hearing officer. At the
hearing, the children’s attorney asked the juvenile court to
sustain the petition. Counsel stated, “Throughout the entirety of
all of the reports in evidence, the children have expressed being
extremely fearful of [mother] due to that mother’s unpredictable
and volatile behaviors and the ongoing physical abuse that they
have suffered.” Counsel also argued mother’s “continued denial
of any physical harm and other abuse is extremely problematic
here and demonstrates a current risk.” Similarly, counsel for the
Department urged the court to sustain the petition. Counsel
argued the children were “extremely credible” and had been
“incredibly consistent.” Counsel for the Department noted the
children both had indicated they could not remember details of
their abuse “because it occurred so many times,” which resulted
in “some confusion and vagueness, because this is, sadly, a
constant occurrence in these children’s lives.”
        On the other hand, counsel for mother asked the court to
dismiss the petition. Counsel claimed the children’s statements
were not reliable, stating “we do not believe any of the allegations




                                16
that the children have raised are true.” Mother’s attorney
claimed the evidence before the court amounted only to “some
very smart children and a lot of other circumstantial issues that
could lead to concerns and, perhaps, even a fear. But without
physical abuse having taken place, that fear is something to be
resolved outside of this court or, perhaps, pled in a different
petition under different allegations. [¶] But, as of today, this
court has no evidence outside the children’s statements that any
physical abuse took place, no other witnesses, and this
Department interview where the children give incredibly vague
and inconsistent answers. The only consistency is that they’re
vague.” Mother’s counsel argued the Department investigators
asked leading questions when interviewing the children, who
failed to give any specific or detailed answers. He believed the
children were lying in order to “live . . . with their rich aunt in
Manhattan Beach in a wealthy school district, and everything
would be like it was before their mothers were divorced and their
family became bankrupt.”
       As to disposition, counsel for mother urged the juvenile
court to return the children to mother. Counsel argued the
Department had failed to make reasonable efforts to prevent
detention, noting the Department’s “adjudication report is silent
as to whether or not [the court-ordered] referrals were made.”
Counsel specified there had been no showing the Department had
discussed reasonable services with mother, “no interview between
the mother and the social worker, no dates in which the social
worker provided referrals to the mother for classes despite the
court ordering the Department to do so at our detention hearing.”
No one addressed educational rights at the hearing.




                                17
       The juvenile court sustained the petition as plead and
declared the children dependents of the court. The court found
the children’s versions of events corroborated by one another and
aunt, as well as by the December 25 police report and daughter’s
mental trauma. The court noted both son and daughter “have
stated multiple times that they are afraid to be returned to the
mother, and they do not feel safe to be returned.” The court
adopted the arguments of counsel for the children and the
Department and found “the abuse occurred so frequently that the
children’s memory may have already faded and they appear to
feel numb about the multiple occurrences of physical abuse by the
mother.”
       The juvenile court removed the children from mother’s
custody and care and ordered family reunification services.
Although counsel for the Department conceded there was no
evidence regarding the court-ordered referrals other than
visitation, the court stated, “I don’t think at this juncture there
will be any argument as to reasonable efforts. The finding is as
to whether there’s still a current risk to the children if the
children are not removed from the mother, and I make those
findings. So I don’t think the reasonable efforts on the part of the
Department to refer services before they were ordered is proper
at this juncture.” The court’s minute orders from the hearing
state the Department both “made reasonable efforts to prevent
removal but there are no services available to prevent further
detention” and “has complied with the case plan by making
reasonable efforts to return the child home.” The juvenile court
also ordered for mother, among other things, monitored visitation
in a therapeutic setting and individual counseling with anger




                                18
management. The court did not address mother’s educational
rights.
6.     Appeal
       On April 20, 2021, mother appealed the juvenile court’s
March 12, 2021 findings and orders.
                            DISCUSSION
1.     Jurisdiction
       a.     Applicable Law
       In this case, the juvenile court exercised its jurisdiction
under section 300, subdivisions (a), (b)(1), and (j).
       Under subdivision (a), a juvenile court may assert
dependency jurisdiction and declare a child a dependent of the
court when “[t]he child has suffered, or there is a substantial risk
that the child will suffer, serious physical harm inflicted
nonaccidentally upon the child by the child’s parent or guardian.
For purposes of this subdivision, a court may find there is a
substantial risk of serious future injury based on the manner in
which a less serious injury was inflicted, a history of repeated
inflictions of injuries on the child or the child’s siblings, or a
combination of these and other actions by the parent or guardian
that indicate the child is at risk of serious physical harm.” (§ 300,
subd. (a).)
       Under subdivision (b)(1), a juvenile court may assert
dependency jurisdiction and declare a child a dependent of the
court when “[t]he child has suffered, or there is a substantial risk
that the child will suffer, serious physical harm or illness, as a
result of the failure or inability of the child’s parent or guardian
to adequately supervise or protect the child, . . . or by the
inability of the parent or guardian to provide regular care for the
child due to the parent’s or guardian’s mental illness,




                                 19
developmental disability, or substance abuse.” (§ 300,
subd. (b)(1).)
       And under subdivision (j), a juvenile court may assert
dependency jurisdiction and declare a child a dependent of the
court when “[t]he child’s sibling has been abused or neglected, as
defined in subdivision (a), (b), (d), (e), or (i), and there is a
substantial risk that the child will be abused or neglected, as
defined in those subdivisions. The court shall consider the
circumstances surrounding the abuse or neglect of the sibling, the
age and gender of each child, the nature of the abuse or neglect of
the sibling, the mental condition of the parent or guardian, and
any other factors the court considers probative in determining
whether there is a substantial risk to the child.” (§ 300, subd. (j).)
       “The legislatively declared purpose of these provisions ‘is to
provide maximum safety and protection for children who are
currently being physically, sexually, or emotionally abused, being
neglected, or being exploited, and to ensure the safety, protection,
and physical and emotional well-being of children who are at risk
of that harm.’ (§ 300.2, italics added [in I.J.].) ‘The court need
not wait until a child is seriously abused or injured to assume
jurisdiction and take the steps necessary to protect the child.’ ”
(In re I.J. (2013) 56 Cal.4th 766, 773.) “ ‘The purpose of
dependency proceedings is to prevent risk, not ignore it.’ ”
(Jonathan L. v. Superior Court (2008) 165 Cal.App.4th 1074,
1104.) Nonetheless, “[a]lthough evidence of past conduct may be
probative of current conditions, the court must determine
‘whether circumstances at the time of the hearing subject the
minor to the defined risk of harm.’ [Citations.] Evidence of past
conduct, without more, is insufficient to support a jurisdictional
finding under section 300. There must be some reason beyond




                                 20
mere speculation to believe the alleged conduct will recur.” (In re
James R. (2009) 176 Cal.App.4th 129, 135–136.)
       b.     Standard of Review
       “ ‘In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings and disposition, we
determine if substantial evidence, contradicted or uncontradicted,
supports them. “In making this determination, we draw all
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.” [Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.
[Citations.] ‘ “[T]he [appellate] court must review the whole
record in the light most favorable to the judgment below to
determine whether it discloses substantial evidence . . . such that
a reasonable trier of fact could find [that the order is
appropriate].” ’[Citation.]” [Citations.]’ ” (In re I.J., supra, 56
Cal.4th at p. 773.) Under this standard, our review “ ‘begins and
ends with a determination as to whether or not there is any
substantial evidence, whether or not contradicted, which will
support the conclusion of the trier of fact. All conflicts must be
resolved in favor of the respondent and all legitimate inferences
indulged in to uphold the verdict, if possible. Where there is
more than one inference which can reasonably be deduced from
the facts, the appellate court is without power to substitute its
deductions for those of the trier of fact.’ ” (In re David H. (2008)
165 Cal.App.4th 1626, 1633.) “We do not reweigh the evidence,
evaluate the credibility of witnesses, or resolve evidentiary




                                 21
conflicts. [Citation.] The judgment will be upheld if it is
supported by substantial evidence, even though substantial
evidence to the contrary also exists and the trial court might have
reached a different result had it believed other evidence.” (In re
Dakota H. (2005) 132 Cal.App.4th 212, 228.) “[I]nconsistencies
and conflicts in the evidence go to credibility of witnesses and
weight of the evidence, which are matters for the trial court.” (In
re S.A. (2010) 182 Cal.App.4th 1128, 1149.)
       c.     Substantial evidence supports dependency
              jurisdiction under section 300, subdivisions (a),
              (b)(1), and (j).
       Relying on I.C., supra, 4 Cal.5th 869, mother argues the
children were truth-incompetent and, therefore, the juvenile
court could not, but erroneously did, rely “almost solely” on their
hearsay statements to exercise its dependency jurisdiction over
them. We disagree both with mother’s assessment of the children
as truth-incompetent and characterization of the juvenile court’s
findings as unsupported by substantial evidence.
       In I.C., our Supreme Court reiterated two long-settled
principles of dependency law. First, “[i]n a juvenile dependency
proceeding, a child’s out-of-court reports of parental abuse are
admissible in evidence regardless of whether the child is
competent to testify in court.” (I.C., supra, 4 Cal.5th at p. 875;
see also id. at pp. 884–886.) Second, in cases involving a “truth-
incompetent child—that is, a child who may not testify because
she is too young to separate truth from falsehood—” the juvenile
court cannot base its findings “solely on the hearsay statements
of [that] child . . . unless the child’s statements bear ‘special
indicia of reliability.’ ” (I.C. at p. 875; see also id. at pp. 886–887.)




                                   22
       In that case, a three-year-old child made hearsay
statements that her father had sexually abused her. (I.C., supra,
4 Cal.5th at p. 875.) The child’s statements constituted the only
evidence of sexual abuse by the father. It was undisputed the
child was truth-incompetent.3 The juvenile court found her
statements “to be unclear, confusing, not credible, and unreliable
in significant respects.” (I.C., at p. 875.) Nonetheless, the
juvenile court concluded her statements were more reliable than
not reliable and declared her a dependent of the court. (Id. at
p. 876.) The reviewing Court of Appeal deferred “to the juvenile
court’s weighing analysis” and affirmed. (Ibid.)
       Our Supreme Court reversed. (I.C., supra, 4 Cal.5th at
p. 896.) In order to rely solely on the child’s hearsay statements
of sexual abuse, the juvenile court was required to determine
whether her statements “bore special indicia of reliability.” Our
Supreme Court determined the juvenile court failed to make such
a finding, and the record did not support an implied finding that
the child’s hearsay statements bore special indicia of reliability.
(Ibid.) Thus, the judgment was not sufficiently supported by the
evidence.
       This case is easily distinguished from I.C. for the simple
reason the children here are not truth-incompetent. Contrary to
mother’s contention, there is no indication the children were “too

      3 The   respondent in the case, Alameda County Social
Services Agency, took the position for the first time at oral
argument before the Supreme Court (and contrary to the position
it took in its briefing) that there was no evidence the three-year-
old child was truth-incompetent. Our Supreme Court held the
respondent had failed to raise its argument in a timely manner
and, therefore, had forfeited it. (I.C., supra, 4 Cal. 5th at p. 888,
fn. 5.)




                                 23
young to separate truth from falsehood.” (I.C., supra, 4 Cal.5th
at p. 875.) In fact, the record supports the opposite conclusion.
The children uniformly were described as smart, mature, and
articulate. They were assessed as “oriented in time, person and
place and [their] memory is intact,” they understood the
consequences of not following rules, and their “current
developmental functioning is on target for [their] age group.”
They were 14 years old at the time the underlying proceedings
began, a far cry from the three-year-old child in I.C. Accordingly,
I.C. is inapplicable here.
       In effect, mother asks us to disbelieve the children’s
statements because they lacked detail and find the children lied
about mother’s physical abuse in order to live “with their rich
aunt.” This type of credibility determination, however, is not for
us to make. As noted above, matters of credibility are squarely
within the province of the juvenile court. (In re I.J., supra, 56
Cal.4th at p. 773; In re S.A., supra, 182 Cal.App.4th at p. 1149; In
re Dakota H., supra, 132 Cal.App.4th at p. 228.) Here, the
juvenile court made its credibility determination, finding the
children were credible despite perceived weaknesses in their
statements. As the Department points out, and as noted by our
Supreme Court in I.C., “[a] child’s account may reflect
uncertainty, and may even contain some contradictions, and
nevertheless warrant the court’s trust.” (I.C., supra, 4 Cal.5th at
p. 896.) Indeed, the juvenile court here stated “the abuse
occurred so frequently that the children’s memory may have
already faded and they appear to feel numb about the multiple
occurrences of physical abuse by the mother.” We find no reason
to reject the juvenile court’s credibility determination.




                                24
       The children’s statements of physical abuse by mother over
the course of many years constitute substantial evidence
supporting dependency jurisdiction under subdivisions (a), (b)(1),
and (j) of section 300. In addition, the children’s statements not
only support one another but they also are supported by other
evidence in the record. For example, when aunt arrived at the
hotel where mother and the children were staying in December
2020, she heard mother yelling and cursing at the children. Son
had visible bruises on his leg. Elizabeth and aunt both stated
they previously had borne the brunt of mother’s violent temper,
and earlier child welfare referrals noted mother’s aggressive
behavior. Thus, although mother urges us to believe her over her
children, substantial evidence supports the juvenile court’s
jurisdictional findings.
2.     Removal
       a.    Applicable Law and Standard of Review
       When a child has been adjudged a dependent child within
the meaning of section 300, the juvenile court “may limit the
control to be exercised over the dependent child by any parent” if
necessary to protect the child. (§ 361, subd. (a)(1).) Section 361,
subdivision (c)(1) permits the juvenile court to order a child
removed from his or her parent if the court finds by clear and
convincing evidence that the child is, or would be, at substantial
risk of harm if returned home and there are no reasonable means
by which the child can be protected without removal. “ ‘ “The
parent need not be dangerous and the minor need not have been
actually harmed before removal is appropriate. The focus of the
statute is on averting harm to the child.” ’ ” (In re A.S. (2011) 202
Cal.App.4th 237, 247, disapproved on another ground by
Conservatorship of O.B. (2020) 9 Cal.5th 989, 1010, fn. 7 (O.B.).)




                                 25
In making its determination, the juvenile court may consider the
parent’s past conduct as well as present circumstances. (In re
A.S., at p. 247.)
       We review the juvenile court’s removal order under the
substantial evidence standard of review. (In re Nathan E. (2021)
61 Cal.App.5th 114, 123.) “In reviewing for substantial evidence
to support a dispositional order removing a child, we ‘keep[] in
mind that the [juvenile] court was required to make its order
based on the higher standard of clear and convincing evidence.’ ”
(Ibid.; O.B., supra, 9 Cal.5th at pp. 1011–1012.)
       In addition, “[t]he juvenile court is statutorily required to
determine ‘whether reasonable efforts were made to prevent or to
eliminate the need for removal of the minor from his or her home’
and ‘shall state the facts on which the decision to remove the
minor is based.’ ” (In re L.O. (2021) 67 Cal.App.5th 227, 246–247;
§ 361, subd. (e).) “However, ‘cases involving a court’s obligation
to make findings regarding a minor’s change of custody or
commitment have held the failure to do so will be deemed
harmless where “it is not reasonably probable such finding, if
made, would have been in favor of continued parental custody.” ’ ”
(In re L.O., at p. 247.) “[T]his is because a removal order ‘is
subject to the constitutional mandate that no judgment shall be
set aside “unless, after an examination of the entire cause,
including the evidence, the [appellate] court shall be of the
opinion that the error complained of has resulted in a
miscarriage of justice.” ’ ‘Under this mandate, a “miscarriage of
justice” will be declared only when the appellate court, after
examining the entire case, is of the opinion that “ ‘it is reasonably
probable that a result more favorable to the appealing party
would have been reached in the absence of the error.’ ” ’




                                 26
[Citation.] ‘Reasonable’ probability means merely a reasonable
chance that is more than an abstract possibility; it does not mean
more likely than not.” (Ibid.)
      b.     Substantial evidence supports the juvenile
             court’s removal order and its failure to address
             reasonable efforts was harmless error.
      Mother claims “[n]o substantial, clear and convincing
evidence supported the removal order.” We disagree.
      The facts supporting jurisdiction, discussed above, also
support the juvenile court’s removal order. Not only had the
juvenile court found repeated instances of physical abuse, the
children consistently expressed their fear of returning to mother’s
care. Moreover, their short visits with mother had not been
positive. In addition, mother adamantly denied she ever abused
the children. “ ‘[D]enial is a factor often relevant to determining
whether persons are likely to modify their behavior in the future
without court supervision.’ ” (In re A.F. (2016) 3 Cal.App.5th 283,
293; In re Giovanni F. (2010) 184 Cal.App.4th 594, 601 [parent’s
denial of violence increases risk].) Considering the entire record,
we conclude substantial evidence supports the juvenile court’s
removal order.
      Finally, as mother correctly states and the Department
concedes, the juvenile court failed to comply with its statutory
mandates under section 361, subdivision (e), to determine
“whether reasonable efforts were made to prevent or to eliminate
the need for removal [of the minor from his or her home]” and to
“state the facts on which the decision to remove [the minor] is
based.” Contrary to mother’s position, however, we conclude the
court’s error was harmless. (In re L.O., supra, 67 Cal.App.5th at
p. 247.) Based on our review of the record, we conclude it is not




                                27
reasonably probable that the juvenile court would have found the
children could safely be returned home.
3.     Educational Rights
       Finally, mother argues the juvenile court abused its
discretion when, at the detention hearing, it limited her
educational rights as to the children. Because it did not request
the order or take a position on the matter below, the Department
did not brief this issue on appeal, stating it “is not the proper
respondent regarding this issue.” We find no abuse of discretion.
       a.    Applicable Law and Standard of Review
       “Parents have a constitutionally protected liberty interest
in directing their children’s education. [Citations.] However,
when a child is a dependent child, a court may limit a parent’s
ability to make educational decisions on the child’s behalf by
appointing a responsible adult to make educational decisions.”
(In re R.W. (2009) 172 Cal.App.4th 1268, 1276; § 361,
subd. (a)(1).) “A court-imposed limitation on a parent’s
educational rights ‘may not exceed those necessary to protect the
child.’ ” (R.W., at p. 1276; § 361, subd. (a)(1).) An order limiting a
parent’s educational rights is reviewed for abuse of discretion,
“bearing in mind ‘[t]he focus of dependency proceedings is on the
child, not the parent.’ ” (R.W., at p. 1277.)
       b.    No Abuse of Discretion
       Here, the juvenile court limited mother’s educational rights
as to her children sua sponte at the detention hearing. Under the
circumstances of the case at the time, the court’s order was not
an abuse of discretion. At the time of the detention hearing, the
children already had been detained “with exigency” due to the
allegations of physical abuse, son’s bruises, and the children’s
obvious fear of returning to mother. At the hearing, counsel for




                                 28
the children noted mother still had the children’s school
computers and they were unsure whether she would return them.
The children were concerned because their school—which was
virtual at the time due to the pandemic—was scheduled to
resume in a matter of days. The children used and needed the
computers to access school. Although mother argues she always
had ensured the children did well in school and, in fact, they did
do well in school, this does not diminish the need for such
protection. “Just as in other areas of dependency law, the
juvenile court need not wait until harm occurs before making
orders to protect the minors.” (In re D.C. (2015) 243 Cal.App.4th
41, 58, superseded by statute on other grounds as stated in In re
A.M. (2020) 47 Cal.App.5th 303, 322.)
       In addition, the court was open to revisiting the issue of
mother’s educational rights at the next hearing date, stating, “I
am removing that right from the mother at this time even if it is
just for the next 90 days until we come back.” However, by the
next hearing date, which was the jurisdictional and disposition
hearing, the case was before a different judge and no one raised
the issue for the court’s consideration. Of course, if mother
believes circumstances have changed sufficiently, she may
petition the juvenile court to reconsider its order.
       Under the circumstances at the time the order was made,
including the exigent nature of the proceedings, we conclude the
juvenile court did not abuse its discretion in limiting mother’s
educational rights.




                               29
                       DISPOSITION
     The findings and orders are affirmed.
     NOT TO BE PUBLISHED.




                                        LUI, P. J.
We concur:




     CHAVEZ, J.




     HOFFSTADT, J.




                              30